DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cargo compartment” recited in claim 7  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, recites the limitation "the first end" in lines 1 and “the second end” in line in line 2.   There is insufficient antecedent basis for these two limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “flange” in claim 6 (twice) and in claim 14 (4 times) is used by the claim to mean “portion 40 and portion 44 of the clamp body shown in figure 6“  while the accepted meaning is “rim, edge, rib, or collar, as on a wheel or a pipe shaft, used to strengthen an object,”   The term is indefinite because the specification does not clearly redefine the term.  Similarly, “flange” is deemed to be indefinite in claims  6, 17 and 20 
In claim 7 it recites” that the intermediate portion extends at an
angle between the first end and the second end to allow access to a cargo compartment between the cargo hook and the seat back”.  It is unclear from the specification how the angled intermediate portion accommodates access; the body clamp would inhibit such access.  
In claim 8 it recites that “the intermediate portion is sized based
on the distance between the seat bracket and the cargo hook”.  It is unclear and indefinite  if the claim is reciting a vehicle seat clamp wherein the vehicle has a specific size or only a “seat clamp”.  
Claims 14 is indefinite as it recites “An (The)assembly …comprising: a first clamp body and a second clamp body each”.   The first clamp and second clamp disclosed are not assembled together into an assembly.  As shown in figure 1 the seat clamps are independent components.  They are not parts that are connected and form one unit. Claim 14 has been treated as if it recites a vehicle assembly comprising a seat, a pair if cargo hooks and a first clamp and second clamp.   

In claim 14 line 10 the expression “the first direction” is indefinite.   There is insufficient antecedent basis for these two limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gutgsell CA 2247863.
Gutgsell in figure 7 discloses a clamp, that can be employed for clamping a vehicle seat to a cargo hook comprising:
(claim 1) clamp body is adapted to be attached to the cargo hook at a first end (22) and a seat bracket at a second end (22 at opposite end of clamp body), a first attachment feature formed along the first end of the clamp body (see page 10 describing 22 as snap clip) for securing the seat clamp to the cargo hook in the vehicle cargo area, a second attachment feature formed at the second end of the clamp body for releasably securing the clamp body to a bracket on the seat with an interference fit (see snap clip 22 engage frame of chair in figure 1).

In regard to claim 2, Gutgsell discloses a first groove extending in a first direction for attaching to the cargo hook in the vehicle cargo
area(see semicircular groove at 22 which can be employed to attach to a vehicle u-shaped cargo hook), and the second attachment feature comprises a second attachment groove extending in a second direction different than the first direction for attaching to a bracket on the seat(see semicircular groove at 22 at opposite end of clamp body which points in a parallel but different direction).

In regard to claim 13, Gutgsell discloses a second clamp body  being
a mirror image of the first clamp body (on page 1 of the specification it discloses using the clamp body for connecting together many chairs).





Claims 1, 2  rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Khademhosseini US Patent Application Publication No. 2018/0133093.
Khademhosseini discloses a clamp, see figures 12 -14, that can be employed for clamping a vehicle seat to a cargo hook comprising:

(claim 1) clamp body is adapted to be attached to the cargo hook at a first end (1002) and a seat bracket at a second end (1001),
a first attachment feature formed along the first end of the clamp body (see semicircular groove at 1001) for securing the seat clamp to the cargo hook in the vehicle cargo area, a second attachment feature formed at the second end of the clamp body for releasably securing the clamp body to a bracket on the seat with an interference fit (see semicircular groove at 1002).

In regard to claim 2, Khademhosseini comprises a first groove extending in a first direction for attaching to the cargo hook in the vehicle cargo
area(see semicircular groove at 1001), and the second attachment feature comprises a second attachment groove extending in a second direction different than the first direction for attaching to a bracket on the seat(see semicircular groove at 1001 which points in a parallel but different direction).


Claims 1, 5-8, 10, 11 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bijon et al WO 2012/123955.
Bijon discloses a rod lever clip (112) that can be employed for clamping a vehicle seat to a cargo hook comprising:

(claim 1) clamp body (112) is adapted to be attached to the cargo hook at a first end (120) and a seat bracket at a second end (118), a first attachment feature formed along the first end of the clamp body (128) for securing the seat clamp to the cargo hook in the vehicle cargo area, a second attachment feature (124) formed at the second end of the clamp body for releasably securing the clamp body to a bracket on the seat with an interference fit (see snap projection 124 that engage cylindrical opening within a cam 113, that can be used “for” securing the body to a bracket on a seat).

In regard to claim 5, Bijon discloses wherein the first end is spaced apart from second end in the first direction and second direction (the attachment feature 128 exiting in a first direction and the attachment feature 124 extends in a direction perpendicular to that direction, and as shown in figure 3a the first end (120) is spaced apart from the send end (118) in both the first direction and second direction.

In regard to claim 6, Bijon discloses wherein the clamp body further comprises an intermediate portion (122), wherein the intermediate portion extends between a first flange having the first attachment feature and a second flange having the second attachment feature (see 112 (b) paragraph rejection above regarding the indefiniteness of the term flange).

In regard to claim 7, Bijon discloses wherein the intermediate portion extends at an angle between the first end and the second end to allow access to a cargo compartment between the cargo hook and the seat back (see figure 3a where intermediate portion 122 is shown exiting at an angle between 120 and 118).

In regard to claim 8, Bijon discloses wherein the intermediate portion is sized based on the distance between the seat bracket and the cargo hook (see 112(b) rejection above).  The clamp body intermediate portion shown in Bijon is sized to clamp a seat rail to a cargo hook wherein the cargo hook is adjacent the seat.   

In regard to claim 10, Bijon discloses wherein the intermediate portion has an
enlarged surface being generally planar (see generally plant intermediate portion 122 in figure 3a).

In regard to claim 11, Bijon discloses wherein the clamp body is formed of plastic (paragraph #18).

In regard to claim 13, Bijon discloses a second clamp body being
a mirror image of the first clamp body (a second clamp body would be on the opposite side of the vehicle for the other rear seat).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Gutgsell CA 2247863.
In view of Bauer US Patent Application Publication No. 2016/0023581.
Gutgsell meets the claim limitations as applied above.
The claimed invention is distinguishable from Gutgsell by its recitation of a projection tab finger grip.
Bauer discloses a vehicle seat cover that is connected to a cushion by  snap clips.  The clips and cover are removed by pinching a protrusion on the clip with a finger and pulling upward so as to remove the cushion, see paragraph #50.   
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a projection tab finger grip as taught by Bauer with Gutsgell’s clamp to make it easier to remove the clamp.
Claims  9 is rejected under 35 U.S.C. 103 as being unpatentable over Bijon et al WO 2012/123955 in view of Gutgsell CA 2247863.
Bijon meets the claim limitations as applied above.
The claimed invention is distinguishable from Bijon by its recitation of a logo having an enlarged portion with a logo thereon.
Gutgsell in figure 7 discloses a clamp comprising a connection body that may include a nameplate or logo thereon, see abstract.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Bijon’s enlarged intermediate portion to have an integral logo for product tradename identification purposes. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bijon et al WO 2012/123955 in view of Swen-Juri DE 102013205244.
Bijon meets the claim limitations as applied above.
The claimed invention is distinguishable from Bijon by its recitation of the seat clamp being made from additive manufacturing.
Swen-Juri disclose employing additive manufacturing for producing automobile components, see title and abstract. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to make Bijon’s clamp by employing additive manufacturing as taught by Swen-Juri to reduce costs.
Allowable Subject Matter
Claims 14 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
16	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Tanabe JP H10100763 publication is cited for its teaching of using a strap to secure a vehicle foldable set so as to prevent the seat rattling and making noise when folded.
The remaining prior art listed on USPTO Form 892 is cited for their folding seats and/or clamps.

18	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612